DETAILED ACTION
In response to communication filed on 29 June 2022, claims 1-2, 9-11, 13-14 and 21-23 are amended. Claims 8 and 20 are canceled. Claims 1-7, 9-19 and 21-24 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Section 103 Rejections” filed 29 June 2022, have been carefully considered and are not persuasive since the arguments are related to newly added limitations and they are addressed in the rejection below. 

Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Claims 1 and 13 recite an abbreviation “DBMS”. The term “DBMS” must be introduced in an unabbreviated form. Claims 1 and 13 also recite “the DBMS” should read as --a DBMS-- since it appears to be a typographical error and may cause antecedent basis issue. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2020/0110601 A1, hereinafter “Shah”) in view of Geissinger (US 2018/0137176 A1, hereinafter “Geissinger”) further in view of Araya et al. (US 2019/0318102 A1, hereinafter “Araya”).

Regarding claim 1, Shah teaches
A method comprising: (see Shah, [0002] “The present disclosure provides a new and innovative system, methods”).
generating a guest virtual environment (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”).  
generating in the guest virtual environment… (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”) a binding (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) of a name (see Shah, [0042] “metadata is stored in reference database 160… names, hash values”) of a dependency to a guest module; (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140” – an application executing on guest has been interpreted as guest module).
issuing,… (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; [0022] “the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”) the DBMS, (see Shah, [0023] “may be associated with a database management system (DBMS). A DBMS is a software application that facilitates interaction between the database and other components of the nodes”) a request to access the dependency; (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; Fig. 6 - 610).
accessing, (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”) based on the request and (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”) the binding, (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) the guest module (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”).
Shah does not explicitly teach guest virtual environment in a database namespace selected from the group consisting of a database schema and a database dictionary; generating in the guest virtual environment in the database namespace, issuing from a guest programing language in the DBMS. 
However, Geissinger discloses a database system and also teaches
request access from a guest programing language in the database system (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of different programing languages in a database system, requests from different user accounts and DDL as disclosed and taught by Geissinger in the system taught by Shah to yield the predictable results of effectively translate different programing languages into common representation to optimize the execution (see Geissinger, [0036] “The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”).
The proposed combination of Shah and Geissinger does not explicitly teach guest virtual environment in a database namespace selected from the group consisting of a database schema and a database dictionary; generating in the guest virtual environment in the database namespace.
However, Araya discloses managing large amounts of data and also teaches 
virtualized data management system in a database namespace selected from the group consisting of a database schema and a database dictionary; (see Araya, [0035] “DMS configuration refers to one or more of: a namespace, a data dictionary, a file system, a file format (e.g., CSV file format), a schema, an object schema, a database schema”; [0033] “A DMS 102 may include, but is not limited to… a virtualized data management system”; [0183] “may be written in any combination of one or more programming languages… and/or other similar programming languages”; [0049] “The dataset configuration 143 may further define one or more transform operations… renaming and/or remapping element(s)”).
storing configuration information and transform operations in the database namespace, (see Araya, [0035] “DMS configuration refers to one or more of: a namespace, a data dictionary, a file system, a file format (e.g., CSV file format), a schema, an object schema, a database schema”; [0033] “A DMS 102 may include, but is not limited to… a virtualized data management system”; [0183] “may be written in any combination of one or more programming languages… and/or other similar programming languages”; [0049] “The dataset configuration 143 may further define one or more transform operations… renaming and/or remapping element(s)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of database namespace, database schema and database dictionary as disclosed and taught by Araya in the system taught by the proposed combination of Shah and Geissinger to yield the predictable results of effectively managing metadata pertaining to the entity datasets (see Araya, [0035] “DMS configuration refers to one or more of: a namespace, a data dictionary, a file system, a file format (e.g., CSV file format), a schema, an object schema, a database schema, a Structured Query Language (SQL) schema, an XML schema, and/or the like… and other metadata pertaining to the entity datasets 108”).
Claim 13 incorporates substantively all the limitations of claim 1 in a computer readable form (see Shah, [0059] “computer readable medium or machine readable medium, including volatile or non-volatile memory, such as RAM, ROM, flash memory, magnetic or optical disks… The instructions may be executed by one or more processors, which when executing the series of computer instructions”) and is rejected under the same rationale.

Regarding claim 2, the proposed combination of Shah, Geissinger and Araya,
further comprising: issuing a second request to access said dependency; (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720).
accessing, (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”) based on the second request and (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720) said binding, (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) said guest module; (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0022] “application 150 running on guest 122”).
wherein the request (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; Fig. 6 - 610) and the second request (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720) are issued from different user accounts (see Geissinger, Fig. 1 – client Application 145 and Client Application 150; [0018] “The database system 105 can be accessed by a plurality of remote clients 145, 150 via different protocols such as SQL/MDX (by way of the index server 110) and/or web-based protocols such as HTTP (by way of the application server 120)” – there are plurality of clients). The motivation for the proposed combination is maintained. 
Claim 14 incorporates substantively all the limitations of claim 2 in a computer readable form and is rejected under the same rationale.

Regarding claim 4, the proposed combination of Shah, Geissinger and Araya,
wherein at least one selected from the group consisting of: (see Shah, [0025] “selection criteria may include”).
said generating the guest virtual environment comprises (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”) executing a first data definition language (DDL) statement, and (see Geissinger, [0043] “can initiate various data definition language (DDL) statements to create, drop, alter, and rename data encapsulated within documents within the DocStore 358” – there are plurality of DDL statements). The motivation for the proposed combination is maintained. 
Claim 16 incorporates substantively all the limitations of claim 4 in a computer readable form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Shah, Geissinger and Araya,
wherein the first DDL statement (see Geissinger, [0043] “can initiate various data definition language (DDL) statements to create, drop, alter, and rename data encapsulated within documents within the DocStore 358” – there are plurality of DDL statements) specifies at least one selected from the group consisting of: (see Shah, [0025] “selection criteria may include”).
a version number of (see Shah [0042] “version numbers”) the guest programing language, (see Geissinger, [0029] “SQL, MDX, and WIPE, the database system 105 can provide different programming languages”). The motivation for the proposed combination is maintained. 
Claim 17 incorporates substantively all the limitations of claim 5 in a computer readable form and is rejected under the same rationale.

Regarding claim 6, the proposed combination of Shah, Geissinger and Araya,
further comprising executing a third DDL statement (see Geissinger, [0043] “can initiate various data definition language (DDL) statements to create, drop, alter, and rename data encapsulated within documents within the DocStore 358” – there are plurality of DDL statements) to replace, (see Shah, [0046] “to identifying outlier components, dependency evaluation module 140 may additionally recommend replacement modules based on a reference stack”) in the guest virtual environment, (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”) said binding of the dependency to the guest module (see Shah, [0021] “[0021] Guest 122 may run on any type of dependent, independent, compatible, and/or incompatible applications on the underlying hardware and host operating system 121”; [0022] “application 150 may execute on guest 122 (e.g., inside of a debugger 145), where application 150 is dependent on some of the features of components… application 150 may be executing in a debugger 145, which may include a dependency evaluation module 140”) with a second binding of said dependency (see Shah, [0046] “to identifying outlier components, dependency evaluation module 140 may additionally recommend replacement modules based on a reference stack”; [0068] “a dependency evaluation module executing on the processor to… compare the first plurality of components identified in the input stack with a second plurality of components identified in the reference stack”) to a second guest module (see Shah, [0022] “communications among physical host 110, guest 122, and other network nodes, devices, and programs may be routed through the debugger 145… the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”; [0013] “host guests such as virtual machines and/or containers” – there are plurality of guests). The motivation for the proposed combination is maintained. 
Claim 18 incorporates substantively all the limitations of claim 6 in a computer readable form and is rejected under the same rationale.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, Geissinger and Araya in view of Fischer (US 2012/0054246, hereinafter “Fischer”).

Regarding claim 3, the proposed combination of Shah, Geissinger and Araya teaches
said guest virtual environment (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”). 
The proposed combination of Shah, Geissinger and Araya does not explicitly teach further comprising executing a data control language (DCL) statement to grant, to a user account, access to said guest virtual environment. 
However, Fischer discloses database technology and also teaches
further comprising executing a data control language (DCL) statement to grant, to a user account, access to database system (see Fischer, [0068] “DCL 232 is a part of a database language 226 used by a system designer or another to… grant, manage, and revoke access privileges to users for accessing a database system or particular segments of a database system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of DCL statements as being disclosed and taught by Fischer in the system taught by the proposed combination of Shah, Geissinger and Araya to yield the predictable results of providing data protection and security (see Fischer, [0068] “DCL 232 is a part of a database language 226 used by a system designer or another to: provide protection of, and security for, stored data from misuse, misappropriation, corruption, and destruction; grant, manage, and revoke access privileges to users for accessing a database system or particular segments of a database system; provide other control functions such as preserving database integrity for particular data transactions and providing backup in event of system failures; and perform other such data management operations”).
Claim 15 incorporates substantively all the limitations of claim 3 in a computer readable form and is rejected under the same rationale.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, Geissinger and Araya in view of Barak et al. (US 2014/0096134 A1, hereinafter “Barak”).

Regarding claim 7, the proposed combination of Shah, Geissinger and Araya teaches
wherein said generating the guest virtual environment comprises (see Shah, [0001] “computer systems employ virtualized guests such as virtual machines and containers to execute computing tasks performed by the computing systems”; [0013] “physical hardware may host guests such as virtual machines and/or containers”).
The proposed combination of Shah, Geissinger and Araya does not explicitly teach generating a clone of an existing guest virtual environment.
However, Barak discloses instantiating a guest virtual machine in a virtual computing environment and also teaches
generating a clone of an existing guest virtual environment (see Barak, [0069] “a user of guest virtual machine 107 may have "cloning" access to guest virtual machine 107 which may allow the user to create a copy of guest virtual machine 107. Accordingly, the user may clone guest virtual machine 107 into the user's own private environment (e.g., the user's personal physical machine or other environment) and try to start the image in that private environment”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of generating clones as being disclosed and taught by Barak in the system taught by the proposed combination of Shah, Geissinger and Araya to yield the predictable results of effectively reactivating a guest virtual machine from the clone (see Barak, [0069] “If guest virtual machine 107 is ever reactivated, ( e.g., from an old clone), life cycle manager 301 may prevent activation of the clone”).
Claim 19 incorporates substantively all the limitations of claim 7 in a computer readable form and is rejected under the same rationale.

Claims 9-10 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shah in view of Geissinger further in view of further in view of Hariharan et al. (US 2020/0252272 A1, hereinafter “Hariharan”).

Regarding claim 9, Shah teaches
A method comprising: (see Shah, [0002] “The present disclosure provides a new and innovative system, methods”).
first executing, in a server, a native programing language (see Shah, [0014] “Software applications developed in a variety of programming languages are executed on physical hosts or virtual hosts (e.g., VMs and containers)”; [0021] “application 150 running on guest 122 may be compatible with the underlying hardware and/or host operating system 121”).
a) executing a request… (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; [0022] “the debugger 145 may be able to debug one or more programming languages (e.g., C, C-sharp, jBPM, Visual Basic, SQL, Pascal, COBOL, etc.).. debugger 145 and/or dependency evaluation module 140 may be implemented in any suitable programming language”) to access a dependency, and (see Shah, [0047] “a debugger 145 requests dependency evaluation module 140 to… identify and remediate outlier code”; Fig. 6 - 610).
b) retrieving a first resource as the dependency (see Shah, [0026] “being input into dependency evaluation module 140 for dependent module analysis”; [0056] “with dependency evaluation module 840 executing on processor 812 to determine an input stack 855 with reference 856 to component 851 and reference 857 to component 852 respectively incorporated into program 850”) from a virtual file system (see Shah, [0013] “virtual machines and/or containers”) having a plurality of alternative implementation mechanisms that include: (see Shah, [0026] “being input into dependency evaluation module 140 for dependent module analysis”).
a first implementation mechanism based on (see Shah, [0034] “submitted to dependency evaluation module… the first plurality of components is determined”) an actual file system, and (see Shah, [0022] “structured input/output file format”; [0023] “the dependency evaluation module 140 is associated with a reference database 160… the storage component of reference database 160 may not be organized as a formal database… in system 100, including but not limited to a file, folder, directory, registry, etc.”).
a second implementation mechanism based on (see Shah, [0040] “a second plurality of components identified in the reference stack (block 425)… dependency evaluation module 140”) a memory buffer, (see Shah, [0021] “memory allocated to guest 122 and guest operating system 196 such as guest memory 195”). 
second executing, in the server, the native programing language (see Shah, [0014] “Software applications developed in a variety of programming languages are executed on physical hosts or virtual hosts (e.g., VMs and containers)”; [0021] “application 150 running on guest 122 may be compatible with the underlying hardware and/or host operating system 121”).  
executing a second request… (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720) to access said dependency, and (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720).
resolving the dependency to update individual dependencies (see Shah, [0035] “ensuring that known issues may be resolved throughout the code base by updating individual dependencies”).
Shah does not explicitly teach a native programing language that invokes a guest programing language to cause for a first client: executing a request from the guest programing language; the native programing language that invokes a guest programing language to cause for a second client: executing a second request from the guest programing language; resolving the dependency to a second resource that is not the first resource. 
However, Geissinger discloses a database system and also teaches
a request that invokes a guest programing language to cause (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”) for a first client: (see Geissinger, [0029] “Requests from the client applications 145 can be processed and executed by way of a request processing and execution control component 310” – there are plurality clients).
a request from the guest programing language (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”). 
a request that invokes the guest programing language to cause (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”) for a second client: (see Geissinger, [0029] “Requests from the client applications 145 can be processed and executed by way of a request processing and execution control component 310” – there are plurality clients).
a request from the guest programing language (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of different programing languages in a database system and DML as disclosed and taught by Geissinger in the system taught by Shah to yield the predictable results of effectively translate different programing languages into common representation to optimize the execution (see Geissinger, [0036] “The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”).
The proposed combination of Shah and Geissinger does not explicitly teach resolving the dependency to a second resource that is not the first resource. 
However, Hariharan discloses resolving dependencies and also teaches
resolve dependencies to identify a second resource that is not the first resource (see Hariharan, [0031] “Resolving the dependencies by restructuring the instructions may include modifying the instructions of the configuration profile 102 such that dependent profile options are placed in a sequence that allows for successful and/or complete configuration of the computing resource 104… by performing an extraction of instructions to deploy the second profile option from the second portion of the configuration profile 102 and moving those instructions such that they are deployed to the computing resource 104 prior to the deployment of the first portion of the configuration profile 108-1, the dependency may be resolved”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of resolving dependencies to another resource as being disclosed and taught by Hariharan in the system taught by the proposed combination of Shah and Geissinger to yield the predictable results of effectively managing a data center and their associated computing resources (see Hariharan, [0001] “a data center may include computing resources such as… virtualization of data center computing resource may be accomplished by deploying a profile to the computing resource to configure the computing resource settings such that the computing resource may be utilized to execute a workload”).
Claim 21 incorporates substantively all the limitations of claim 9 in a computer readable form and is rejected under the same rationale.

Regarding claim 10, the proposed combination of Shah, Geissinger and Hariharan teaches
wherein at least one selected from the group consisting of: (see Shah, [0025] “selection criteria may include”).
the native programing language comprises (see Shah, [0014] “Software applications developed in a variety of programming languages are executed on physical hosts or virtual hosts (e.g., VMs and containers)”; [0021] “application 150 running on guest 122 may be compatible with the underlying hardware and/or host operating system 121”) a data manipulation language (DML) (see Geissinger, [0043] “client applications 145 can initiate various database manipulation language (DML) statements”). The motivation for the proposed combination is maintained. 
Claim 22 incorporates substantively all the limitations of claim 10 in a computer readable form and is rejected under the same rationale.

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, Geissinger and Hariharan in view of Hoang et al. (US 2008/0281846 A1, hereinafter “Hoang”).

Regarding claim 11, the proposed combination of Shah, Geissinger and Hariharan teaches
wherein: said first executing the native programing language (see Shah, [0014] “Software applications developed in a variety of programming languages are executed on physical hosts or virtual hosts (e.g., VMs and containers)”) that invokes the guest programing language comprises (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”).
 said retrieving the dependency (see Shah, [0026] “being input into dependency evaluation module 140 for dependent module analysis”) from the virtual file system comprises (see Shah, [0013] “virtual machines and/or containers”) loading, into the memory buffer, the first resource as the dependency; (see Shah, [0056] “and memory 814 storing a program 850, with dependency evaluation module 840 executing on processor 812 to determine an input stack 855 with reference 856 to component 851 and reference 857 to component 852 respectively incorporated into program 850”). 
the second executing comprises… (see Shah, [0054] “debugger 145 executes an application 150, and sends a request for the evaluation of components 151A-156A of application 150 to dependency evaluation module 140 (block 720)”; Fig. 7 - 720) that invokes the guest programing language (see Geissinger, [0029] “a request processing and execution control component 310. The database system 105 offers rich programming capabilities for running application-specific calculations inside the database system. In addition to SQL, MDX, and WIPE, the database system 105 can provide different programming languages for different use cases. SQLScript can be used to write database procedures and user defined functions that can be used in SQL statements”; [0036] “The calculation engine 326 can provide a common infrastructure that implements various features such as SQLScript, MDX, GEM, tasks, and planning operations. The SQLScript processor 312, the MDX processor 322, the planning engine 318, the task manager 324, and the GEM processor 316 can translate the different programming languages, query languages, and models into a common representation that is optimized and executed by the calculation engine 326”).
The proposed combination of Shah, Geissinger and Hariharan does not explicitly teach executing a first DML statement in a first database session; executing a second DML statement in a second database session. 
However, Hoang discloses DML changes regardless of what columns are updated and also teaches
executing a first DML statement in a first database session of the DBMS (see Hoang, [0012] “processing of DML statements”; [page9] “perform a first DML operation”; [0022] “multiple sessions”; [0018] “DBMS components 102 generally comprise any integrated set of modules internal to a database server”).
executing a second DML statement in a second database session of the DBMS (see Hoang, [0012] “processing of DML statements”; [page9] “perform a second DML operation”; [0022] “multiple sessions”; [0018] “DBMS components 102 generally comprise any integrated set of modules internal to a database server”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of executing DML statements as being disclosed and taught by Hoang in the system taught by the proposed combination of Shah, Geissinger and Hariharan to yield the predictable results of improving data and index block accesses (see Hoang, [0039] “DBMS component 102 calls into the Data Layer Interface 104, passing in the shared state 108, corresponding to the table affected by the operation and identifying the type of operation 204, e.g., INSERT, DELETE, or UPDATE. In response to the call 205… Insert operations can be done in batch to improve data and index block accesses”).
Claim 23 incorporates substantively all the limitations of claim 11 in a computer readable form and is rejected under the same rationale.

Claims 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shah, Geissinger and Hariharan in view of Hanna et al. (US 10,387,889 B1, hereinafter “Hanna”).

Regarding claim 12, the proposed combination of Shah, Geissinger and Hariharan teaches
wherein said first implementation mechanism based on (see Shah, [0034] “submitted to dependency evaluation module… the first plurality of components is determined”).
The proposed combination of Shah, Geissinger and Hariharan does not explicitly teach the archive file comprises a memory buffer that contains unpacked contents of entire said archive file.
However, Hanna discloses and also teaches 
the archive file comprises the memory buffer contains unpacked contents of entire said archive file (see Hanna, [col13 lines 8-11] “compressed archives can be unpacked/uncompressed to identify various file types (e.g., images, executables, and/or other file types)”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of unpacking archive files as being disclosed and taught by Hanna in the system taught by the proposed combination of Shah, Geissinger and Hariharan to yield the predictable results of efficiently identifying various file types (see Hanna, [col13 lines8-12] “compressed archives can be unpacked/uncompressed to identify various file types ( e.g., images, executables, and/or other file types) within such compressed archives (e.g., as such compressed archives can be used as detection evasion techniques by untrustworthy developers).”).
Claim 24 incorporates substantively all the limitations of claim 12 in a computer readable form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156